Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 

 The Status of Claims:
Claims 1, 5, 7-18 and 20-21 are pending. 
Claims 1, 5, 7-18 and 20-21 are rejected. 

DETAILED ACTION
1. 	Claims 1, 5, 7-18 and 20-21 are under consideration in this Office Action.
 					       Priority 
2.	This application is a continuation of 16/576,997 09/20/2019 PAT 10975065
,	 which claims benefit of 62/734,486 09/21/2018.  
    Drawings
3.         The drawings filed on 3/05/21 are accepted by the examiner. 
        IDS
4.          The IDS filed on 3/5/21 and 5/12/21 have been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the  compounds of Formula (IA) , (IIA)or (IB) such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before *** occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning line 23*,page 14 to line 27*, page 36 lists the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical preventative medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented from any disorder  before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in inflammatory diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of inflammatory diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent any disorder related inflammatory diseases generally.  That is, the skill is so low that no compound effective generally against related inflammatory disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula (IA) , (IIA)or (IB).
The Examiner suggests deletion of the word “preventing”  from the claims.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1,5, and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No.10.975,065 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the scope of the claimed invention  being  is narrower than that of tU.S. Patent No..

.The claim 1 of U.S. Patent No. describes the following:

1. (currently amended) A pharmaceutical composition comprising a compound of Formula (IA) or (IB) 
    PNG
    media_image1.png
    126
    398
    media_image1.png
    Greyscale
Formula (IA) Formula (IB) or a pharmaceutically acceptable salt or hydrate thereof, wherein R1 is methyl; is methyl, ethyl, or isopropyl  or R1 and R2 taken together with the nitrogen atom to which they are attached form morpholine or 4-methylpiperazine;  
    PNG
    media_image2.png
    42
    570
    media_image2.png
    Greyscale
 ; A is  
    PNG
    media_image3.png
    81
    442
    media_image3.png
    Greyscale
 -3-Patent Application No.: To Be Assigned Attorney Docket No.: PC72366B  R4 is methyl  or cyclopropyl; 
    PNG
    media_image4.png
    312
    572
    media_image4.png
    Greyscale
  and at least one pharmaceutically acceptable excipient, diluent, or carrier.
, similarly the current claim 1 does disclose the following as shown below: 

    PNG
    media_image5.png
    703
    540
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    301
    528
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    745
    517
    media_image7.png
    Greyscale



However, the current claims differ from the U.S. Patent No.10.975,065 B2.in that the scope of the claimed invention is narrower than that of U.S. Patent No. and the use of the terms “ a pharmaceutical composition “ is unspecified.

Even so, the speciation does disclose that the present invention provides a pharmaceutical composition comprising a compound of Formula (IA), or (IB) a phamiaceutically acceptable salt or hydrate thereof, and at least one pharmaceutically accept­able excipient, diluent, or carrier (see col. 5 ,lines 6-15). thus, it is reasonable for the skilled artisan in the art to add the terms “ a pharmaceutical composition “ to the  claims in order to point out the particular usage of the current invention . 
In addition, regarding the scope of the claimed invention being narrower than that of U.S. Patent No.. it seems reasonable that the limitations of the claims can be removed and modified in order to in order to emphasize the particular aspect of the current invention. Moreover, such a modification of the imitation can be or acceptable and anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to add the limitations of “ a pharmaceutical composition “  to the claim in order to narrow the scope of the claimed method.. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.




Conclusion
Claims 1, 5, 7-18 and 20-21 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An can be reached on 571-272-0.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/1/2022